
	

113 S1381 IS: Big Cats and Public Safety Protection Act
U.S. Senate
2013-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1381
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2013
			Mr. Blumenthal (for
			 himself, Mr. Sanders, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Lacey Act Amendments of 1981
		  to clarify provisions enacted by the Captive Wildlife Safety Act, to further
		  the conservation of certain wildlife species, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Big Cats and Public Safety Protection
			 Act.
		2.Definitions
			(a)In generalSection 2 of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3371) is amended—
				(1)by redesignating subsections (a) through
			 (k) as subsections (b) through (l), respectively;
				(2)by inserting before subsection (b) (as so
			 redesignated) the following:
					
						(a)BreedThe term breed means to
				facilitate the propagation or reproduction (whether intentionally or
				negligently), or to fail to prevent the propagation or reproduction, of a
				prohibited wildlife species or other
				animal.
						;
				and
				(3)by adding at the end the following:
					
						(m)Traveling circusThe term traveling circus
				means an exhibitor holding a Class C license issued under the Animal Welfare
				Act (7 U.S.C. 2131 et
				seq.).
						.
				(b)Conforming amendments
				(1)Consolidated farm and rural development
			 actSection 349(a)(3) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1997(a)(3)) is amended by
			 striking section 2(a) and inserting section
			 2(b).
				(2)Lacey act amendments of 1981
					(A)Section 3(e)(2)(C) of the Lacey Act
			 Amendments of 1981 (16 U.S.C. 3372(e)(2)(C)) is amended—
						(i)in clause (ii), by striking section
			 2(g) and inserting section 2(h); and
						(ii)in clause (iii), by striking section
			 2(g) and inserting section 2(h).
						(B)Section 7(c) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3376(c)) is amended by striking section
			 2(f)(2)(A) and inserting section 2(g)(2)(A).
					3.ProhibitionsSection 3(a) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3372(a)) is amended—
			(1)in paragraph (2)—
				(A)in subparagraph (A), by striking the
			 semicolon at the end and inserting ; or;
				(B)in subparagraph (B)(iii), by striking
			 ; or and inserting a semicolon; and
				(C)by striking subparagraph (C);
				(2)in paragraph (3)(B)(iii), by striking
			 ; or and inserting a semicolon;
			(3)by redesignating paragraph (4) as paragraph
			 (5);
			(4)by inserting after paragraph (3) the
			 following:
				
					(4)subject to subsection (e), to import,
				export, transport, sell, receive, acquire, or purchase in interstate or foreign
				commerce, or to breed or possess, any prohibited wildlife species;
				or
					; and
			(5)in paragraph (5), (as so redesignated), by
			 striking (1) through (3) and inserting (1) through
			 (4).
			4.Nonapplicability of offenses
			(a)In generalSection 3(e) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3372(e)) is amended—
				(1)by striking paragraph (1) and inserting the
			 following:
					
						(1)In generalSubsection (a)(4) shall not apply
				to—
							(A)the importation, exportation,
				transportation, sale, receipt, acquisition, purchase, breeding, or possession
				of an animal of a prohibited wildlife species, by any person that, under any
				regulation promulgated under paragraph (3), is described in subparagraph (A),
				(B), (C), (D), or (F) of paragraph (2) with respect to that species; and
							(B)the transportation or possession of an
				animal of a prohibited wildlife species, by a person that, under any regulation
				promulgated under paragraph (3), is described in paragraph (2)(E) with respect
				to that species.
							;
				and
				(2)in paragraph (2)—
					(A)by striking subparagraph (A) and inserting
			 the following:
						
							(A)is an institution accredited by the
				Association of Zoos and Aquariums (AZA) or certified related facilities that
				coordinate with an AZA Species Survival Plan for breeding of species listed as
				threatened or endangered pursuant to the provision of law codified at section
				1533 of title 16, United States
				Code;
							;
					(B)in subparagraph (C)—
						(i)by striking is an accredited
			 and inserting is a;
						(ii)in clause (iii), by striking
			 and;
						(iii)in clause (iv), by striking
			 or and inserting and; and
						(iv)by adding at the end the following:
							
								(v)does not allow the transportation and
				display of animals
				off-site;
								;
						(C)in subparagraph (D), by striking the period
			 at the end and inserting ; or; and
					(D)by adding at the end the following:
						
							(E)is in possession of any animal of any
				prohibited wildlife species, that—
								(i)is born before the date of enactment of
				this subparagraph; and
								(ii)not later than 180 days after the date on
				which regulations are promulgated implementing this subparagraph, is registered
				with the Animal and Plant Health Inspection Service; or
								(F)is a traveling circus that—
								(i)regularly travels in interstate commerce to
				conduct performances featuring live prohibited wildlife species and multiple
				trained human entertainers, including clowns and acrobats;
								(ii)does not allow members of the public to be
				in direct contact with or unsafe proximity to a prohibited wildlife species of
				any age, including offering photographic opportunities or interactive sessions;
				and
								(iii)during the 3-year period preceding the date
				of the enactment of this subparagraph, has not been determined by the Secretary
				of Agriculture to have violated the Animal Welfare Act (7 U.S.C. 2131 et seq.)
				by reason of jeopardizing the health and well-being of a prohibited wildlife
				species, including jeopardizing such health and well-being by providing—
									(I)inappropriate veterinary care;
									(II)inappropriate handling of the species
				causing stress or trauma to the species or a threat to public safety; or
									(III)insufficient food, water, shelter, or
				space.
									.
					(b)RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the Interior, acting through the
			 Director of the United States Fish and Wildlife Service, and the Secretary of
			 Agriculture, acting through the Administrator of the Animal and Plant Health
			 Inspection Service, shall promulgate regulations implementing the amendments
			 made by this section.
			5.Penalties
			(a)Civil penaltiesSection 4(a)(1) of the Lacey Act Amendments
			 of 1981 (16 U.S.C. 3373(a)(1)) is amended—
				(1)by inserting (a)(4), after
			 subsections; and
				(2)by striking subsection (d)
			 and inserting subsection (a)(4), (d),.
				(b)Criminal penaltiesSection 4(d) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3373(d)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A), by striking
			 or after the comma at the end;
					(B)in subparagraph (B), by adding
			 or after the comma at the end; and
					(C)by inserting after subparagraph (B) the
			 following:
						
							(C)knowingly violates section
				3(a)(4),
							;
				and
					(2)in paragraph (2), by inserting , or
			 in the exercise of due care should know that the conduct violates section
			 3(a)(4), after treaty or regulation.
				6.ForfeitureSection 5(a) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3374(a)) is amended—
			(1)in paragraph (1), by striking or
			 purchased and inserting purchased, bred, or possessed,;
			 and
			(2)in paragraph (2)—
				(A)by striking or purchasing
			 and inserting purchasing, breeding, or possessing, and
				(B)by striking sale or purchase of, the
			 offer of sale or purchase of, or the intent to sell or purchase and
			 inserting importation, exportation, transportation, sale, receipt,
			 acquisition, purchase, breeding, or possession of, the offer of importation,
			 exportation, transportation, sale, receipt, acquisition, purchase, breeding, or
			 possession of, or the intent to import, export, transport, sell, receive,
			 acquire, purchase, breed, or possess.
				
